QUAYLE ACTION
This action is in response to the initial claims filed 1/2/2019.  Claims 1-20 are pending.  Claims 15-20 are withdrawn.  Independent claims 1 and 10, and corresponding dependent claims are directed towards a method and device for producing proof of receipt, existence and other data provenance evidence.  Claims 1-14 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:	See below Drawings, Specification and Claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:	I. Claims1-14, drawn to requesting/providing proof of existence on a blockchain, classified in H04L9/3218.	II. Claims15-20, drawn to processing of a commit record on a blockchain, classified in H04L9/0637.
The inventions are independent or distinct, each from the other because:	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as requesting for proof of existence of data in a blockchain, does not require the commit process of subcombination II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:	(a) the inventions have attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; and	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jorie Stroup (Reg. No. 57,532) on 12/22/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 15-20 directed to processing of a commit record on a blockchain non-elected without traverse (Group II).  Accordingly, claims 15-20 been cancelled.
Drawings
The drawings are objected to because:  Fig. 3 item 312 is not described in the specification; Fig. 4a items 401 and 416a are not described in the specification; Fig. 6 “User B” is shown twice, the second one should be “User C” per [0077]; fig. 7 item 700 is not described in the specification; and Fig. 8 item 800 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [0017] the acronym “DS” is not expanded; [0033] l. 4 “(steps 201 and 210)” should read “(steps 208 and 210)”; [0034] l. 1 “400” should be “401”; [0035] l. 11 “411” should be “412”; .	Appropriate correction is required.
Claim Objections
Claims 2-5, 9, 10 and 14 are objected to because of the following informalities, shown with suggested amendments:  Claim 2 l. 1, Claim 3 l.1 and Claim 4 l.1 “the method of claim 1”; Claim 5 l. 2 the acronym DS should be expanded; Claim 9 l. 2 “when each version[[s]] is written” for grammar; and Claim 14 l. 3 “when each version[[s]] is written” for grammar.	Appropriate correction is required.
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method or computing device in which a proof of existence request for an object is sent to a dispersed storage network, the request having an object name, version and start/end time, a metadata revision history is checked to verify that the object existed for the full specified time (i.e. with no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. “A Blockchain-based Process Provenance for Cloud Forensics” is related to cloud blockchain forensics.
Crosby et al. “Blockchain technology:  Beyond bitcoin” is related to document proof of existence at a certain time.
NewsBTC, “Proof of Existence” is related to the Proof of Existence blockchain service.
Benisti et al. (US 2017/0026329 A1) is related to proof of existence of a document at a particular time.
Benisti et al. (US 2010/0325005 A1) is related to proof of existence of an e-mail at a particular time.
Todd et al. (US 10,698,879 B1) is related to proof of existence determination.
Baptist et al. (US 2014/0012899 A1) is related to an object interface for a DSN.
Gladwin et al. (US 2007/007083 A1) is related to metadata management in a DSN.
Bisti et al. (US 2019/0028264 A1) is related to temporary blockchain offloading.
Song et al. (US 2019/0279206 A1) is related to an off-chain smart contract for reducing load on a blockchain network.
Muller et al. (US 2018/0167198 A1) is related to blockchain validation at a blockchain server.
Ragnoli et al. (US 2020/0142986 A1) is related to blockchain offloading.
Yegorin (US 2020/0134066 A1) is related to blockchain offloading to a sidechain.
Matetic et al. (US 10,783,272 B2) is related to lightweight clients compared to full nodes of a blockchain network.
Tran et al. (US 2018/0117446 A1) is related to proof of existence claims.
Madisetti et al. (US 2019/0018887 A1) is related to blockchain offloading.
Bohli et al. (US 2018/0336552 A1) is related to Proof of Storage in a blockchain.
Handy Bosma et al. (US 2020/0293679 A1) is related to proof of personal data deletion.
Marino et al. (US 2019/0081793 A1) is related to proof of deletion transaction in blockchains.
Li et al. (US 2019/0238327 A1) is related to validating blockchain authorization is within validity period.
Barinov et al. (US 2017/0331635 A1) is related to a blockchain timestamp beacon.
Xie (US 10,681,083 B2) is related to blockchain transaction verification.
Cuende (US 9,679,276 B1) is related to certifying the existence of a file in a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492